         Case 1:17-cv-09932-PAE Document 147 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LYNDA G. DODD,

                                        Plaintiff,                       17 Civ. 9932 (PAE)
                        -v-
                                                                               ORDER
 THE CITY UNIVERSITY OF NEW YORK,
 VINCENT BOUDREAU, BRUCE CRONIN,
 PAUL OCCHIOGROSSO, MARY IRINA
 DRISCOLL, KEVIN FOSTER, JOHN KRINSKY,
 RAJAN MENON, and VIVIEN TARTTER,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received correspondence from all parties as to their availability for a jury

trial in the second quarter of 2021, and thanks the parties and their counsel for their cooperation.

The Court, using the procedures in this District governing the scheduling of jury trials during the

COVID-19 pandemic, will seek to schedule a jury trial in June 2021, beginning on June 28, 2021.

The Court expects to be notified of the specific trial date assigned to this case within several

weeks. It is possible, given the number of criminal cases waiting to be tried, that the case will be

assigned a trial date as a backup behind one or more trials with higher priority.

       Counsel are responsible for assuring that they, and all trial witnesses, (1) are available to

attend the trial in person on the dates set, and (2) will be in full compliance with all public-health

requirements governing travel to New York City and entry into this courthouse, including any

requirements of advance quarantines.

       SO ORDERED.
       Case 1:17-cv-09932-PAE Document 147 Filed 02/09/21 Page 2 of 2




                                             PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: February 9, 2021
       New York, New York




                                     2
